SECOND DIVISION
                            MCFADDEN, C. J.,
                       MILLER, P. J., and MERCIER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  December 2, 2020



In the Court of Appeals of Georgia
 A20A1646. CLAY v. THE STATE.

      MCFADDEN, Chief Judge.

      A jury found Dontavis Clay guilty of hijacking a motor vehicle (OCGA § 16-5-

44.1), kidnapping (OCGA § 16-5-40), aggravated assault and aggravated assault with

a deadly weapon (OCGA § 16-5-21), false imprisonment (OCGA § 16-5-41),

terroristic threats (OCGA § 16-11-37), and possession of a firearm during the

commission of a felony (OCGA § 16-11-106). He appeals his convictions for these

offenses, arguing that the evidence was insufficient to support them and that he was

entitled to a directed verdict of acquittal because the convictions were based on

uncorroborated accomplice testimony. We find no merit in Clay’s arguments, because

other evidence corroborated the accomplice testimony. So we affirm.
      “When evaluating the sufficiency of evidence, the proper standard for review

is whether a rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560)

(1979).” Harper v. State, 298 Ga. 158 (780 SE2d 308) (2015) (citation omitted). This

standard also applies to our review of the trial court’s denial of a directed verdict of

acquittal. Howard v. State, 334 Ga. App. 7 (1) (778 SE2d 19) (2015). In applying this

standard, we “do[ ] not reweigh evidence or resolve conflicts in testimony; instead,

evidence is reviewed in a light most favorable to the verdict, with deference given to

the jury’s assessment of the weight and credibility of the evidence.” Harper, supra

(citation omitted).

      So viewed, the trial evidence showed that on June 27, 2016 the victim was

abducted from a vehicle outside a store. During the course of the abduction, her

assailants struck her on the head, forced her into an SUV, held her at gunpoint, held

her captive in a shed, threatened to kill her, and forced her back into the SUV, which

ultimately crashed in a high-speed chase with police.

      Throughout the incident, the assailants called and texted the victim’s adult sons

numerous times, informing them of the abduction, demanding ransom, threatening to

kill the victim, and arranging to meet the sons to obtain the ransom. Some of those

                                           2
calls came from a cellular phone with a phone number that belonged to Clay. There

was also evidence of multiple calls placed between Clay’s phone number and a phone

number belonging to one of the assailants during the course of the abduction.



      There was no evidence that Clay was one of the persons in the SUV during the

abduction. But Demetrius Sims, who was in the SUV at the time of the police chase

and crash, testified at trial that he saw Clay that evening with some of the other

assailants at the location where the victim was held captive and that he heard Clay

make at least one of the calls to the victim’s sons. Sims’s testimony supported a

finding that Clay was a party to the crimes for which he was convicted. See OCGA

§ 16-2-20 (b) (3) (a person who intentionally aids or abets in the commission of a

crime may be charged with and convicted of that crime as a party to it); Johnson v.

State, 299 Ga. App. 706, 707 (1) (a) (683 SE2d 659) (2009) (same).

      Clay characterizes Sims’s testimony as uncorroborated accomplice testimony.

Our “Evidence Code provides that to sustain a felony conviction, the testimony of an

accomplice must be corroborated. See OCGA § 24-14-8.” Bradshaw v. State, 296 Ga.

650, 653 (2) (769 SE2d 892) (2015) (footnote omitted). But evidence corroborating

the testimony of an accomplice

                                         3
      may be slight, and may be entirely circumstantial. The evidence need not
      be sufficient in and of itself to warrant a conviction, so long as it is
      independent of the accomplice’s testimony and directly connects the
      defendant to the crime or leads to the inference of guilt. Evidence of the
      defendant’s conduct before and after the crime was committed may give
      rise to an inference that he participated in the crime. Once the [s]tate has
      introduced independent evidence implicating the defendant, it is for the
      jury to decide whether the accomplice’s testimony has been sufficiently
      corroborated.


Mangram v. State, 304 Ga. 213, 216 (II) (817 SE2d 682) (2018) (citations and

punctuation omitted). The evidence connecting Clay’s cellular phone to the

abduction, detailed above, was “slight evidence from an extraneous source identifying

the accused as a participant in the criminal act[.]” Lewis v. State, 293 Ga. 110, 113 (1)

(744 SE2d 21) (2013) (citation and punctuation omitted). The jury was authorized to

find from this evidence that Sims’s testimony had been corroborated. See id. at 115

(4) (cell phone records showing that an accomplice had called the defendant shortly

after the crime corroborated another accomplice’s testimony implicating the

defendant in the crime).

      Judgment affirmed. Miller, P. J., and Mercier, J., concur.




                                           4